Citation Nr: 0407051	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  95-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of sarcoidosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right leg 
shortening.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran appears to have served on active duty from August 
1968 to May 1970 and from December 1972 to July 1992.  While 
all periods have not been verified, given the facts in this 
case further certification is not needed.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Newark, New Jersey, Regional Office 
(RO).

In May 1995, the veteran presented testimony at a personal 
hearing before the Hearing Officer, at the Philadelphia, 
Pennsylvania, RO.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  Prior to October 7, 1996, the service-connected 
sarcoidosis was manifested by pulmonary involvement analogous 
to chronic bronchitis that was asymptomatic.  Scars due to 
choroiditis were noted, without visual impairment.

2.  On and after October 7, 1996, the service-connected 
sarcoidosis was manifested by pulmonary function test results 
of FEV1 of 118 percent predicted, FEV1/FVC of 88 percent, and 
without any symptoms or physiologic impairment.  There is no 
evidence of significant pulmonary impairment.

3.  Hypertension was not diagnosed or otherwise demonstrated 
until several years after service, and no medical evidence 
has been submitted linking the veteran's hypertension to 
service.  

4.  The existence of right leg shortening is not supported by 
competent medical evidence of record.  It apparently is due 
to a congenital defect.  There has been no superimposed 
pathology.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.97 Diagnostic Codes 6005, 6699-6600 (1995) and 
Diagnostic Codes 6600, 6846 (2002).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

3.  Right leg shortening was not incurred in or aggravated by 
active service, congenital defects cannot be service 
connected.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the January 
1995 Statement of the Case (SOC), September 1995, July 1997, 
February 1998, August 2000, April and June 2002 Supplemental 
Statements of the Case (SSOC), April 2002 letter, and 
associated correspondence issued since the appellant filed 
his claims, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claims.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the July 1997 SOC 
and June 2002 SSOC.  In addition, the appellant was advised 
of the specific VCAA requirements in the April 2002 
correspondence.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the April 2002 rating decision informed 
the appellant of the types of evidence, which would be 
necessary to substantiate his claims, and the RO obtained 
certain medical records and opinions pertinent to the 
appellant's claims.  The additional evidence was duly 
considered by the RO when it issued the June 2002 SSOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).


I.  Entitlement to a compensable rating for sarcoidosis

A.	Factual background

A review of the service medical records reveal that in August 
1987, radiographs revealed hilar adenopathy suggestive of 
sarcoidosis.  The November 1991 Medical Evaluation Board 
indicated that sarcoidosis was asymptomatic.  The April 1992 
Physical Evaluation Board indicated that sarcoidosis was 
asymptomatic.  

The veteran was accorded a VA examination in August 1992.  
The examination revealed sarcoidosis with choroiditis with no 
pulmonary involvement and normal pulmonary function.  There 
was no visual impairment shown.

During his May 1995 personal hearing before a hearing 
officer, the veteran testified that he has experienced joint 
aches, redness of eyes, and fatigue.  He experienced 
shortness of breath with exercise and climbing stairs.  His 
symptoms occurred twice monthly.  He was employed with the 
U.S. Postal Service as a mail handler.  

The veteran was accorded a VA examination in June 1995.  He 
complained of red eyes, fatigue, and sarcoidosis.  A chest 
examination was unremarkable.  Radiographs of the chest were 
normal.  The diagnosis was sarcoidosis by history only.  

The veteran was accorded a VA examination in August 1997.  He 
was able to ambulate independently.  He had no shortness of 
breath at rest.  He could walk several blocks, but could not 
run, that induced shortness of breath.  He experienced bony 
pain over both tibias.  The lungs were clear to auscultation.  
He had good air entry.  There was no dyspnea at rest.  The 
impression was pulmonary sarcoidosis, relatively asymptomatic 
at mild exertional levels.  Pulmonary function tests 
conducted in June 1997 were normal.  Specifically, the 
pulmonary function tests showed that the ratio of FEV1/FVC 
was 106 percent of predicted, and FEV1 was 112 percent of 
predicted

The veteran was accorded a VA examination in October 1998.  
He reported no difficulty with activities of daily living, 
although running induced shortness of breath.  Although not 
of record, October 1998 pulmonary function tests results were 
reported to be normal.  The impression was sarcoidosis-
presently of no clinical significance.  

The veteran was accorded a VA examination in September 2000.  
He reported that he could walk two to three blocks due to his 
ankles and not because of his respiratory capacity.  Physical 
and respiratory examinations were unremarkable.  The 
diagnosis was sarcoidosis without evident sequelae.  
Pulmonary function test conducted in June 2000 were normal.  
Specifically, the veteran's June 2000 pulmonary function 
tests showed that the ratio of FEV1/FVC was 111 percent of 
predicted, and FEV1 was 118 percent of predicted.  

The veteran was accorded a VA examination in May 2002.  He 
complained of shortness of breath on exertion.  He also 
complained of ocular problems.  The respiratory examination 
was unremarkable.  He failed to report for his scheduled 
pulmonary function tests.  He also failed to report for an 
ophthalmology examination.  The impression was sarcoidosis.  

B.	Pertinent Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole- recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Court has established that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found, a practice known as 
staged ratings.  Id.  In this case, the disorder has not 
significantly changed and a uniform rating is warranted.

Analysis of the facts in this case is complicated by two 
factors.  The first factor involves regulatory changes 
governing evaluation of the sarcoidosis-related pulmonary 
impairment during the course of the appellant's claim.

Effective October 7, 1996, VA amended its Schedule for Rating 
Disabilities with respect to respiratory disorder.  See 61 
Fed. Reg. 46,728 (Sep. 5, 1996) (codified as amended at 38 
C.F.R. § 4.97 (1997 to 2003).  When a regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the claimant.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date (as in this case) and do not allow for 
retroactive application, the claimant is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
this claim prior to October 7, 1996 based on the old version 
of the criteria at 38 C.F.R. § 4.97 (1996), and then evaluate 
the claim on and after October 7, 1996, in light of either 
the old or the new version of the criteria found, depending 
upon which is more favorable.  See VAOPGCPREC 3-2000.

The second complicating factor is the various residual 
symptomatology involving pulmonary and vision functions.  The 
disability has been evaluated pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6600, 6846, for pulmonary impairment, as well 
as pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6005, for 
vision impairment (1992 to 1996).  The analysis of this claim 
must take into account both pulmonary and vision impairment 
related to the service-connected disability.  In doing so, it 
is noted that separate ratings may be assigned for two or 
more disabilities resulting from a disease or injury, under 
different diagnostic criteria, where none of the symptoms of 
any one disability are duplicative or overlapping of the 
symptoms of other disabilities.  Esteban v. Brown, 6 Vet. 
App. 259, 260-62 (1994).  Compare 38 C.F.R. § 4.14 (2003) 
(evaluation of same disability or manifestation under various 
diagnoses is to be avoided).

Prior to October 7, 1996, the disability had been evaluated 
under Diagnostic Code 6600 chronic bronchitis, provided that 
a noncompensable rating was warranted for mild bronchitis 
with a slight cough, no dyspnea and a few rales.  The next 
schedular evaluation of 10 percent required moderate 
bronchitis with considerable night or morning cough, slight 
dyspnea on exercise and scattered bilateral rales.  A 30 
percent rating was warranted when chronic bronchitis was 
moderately severe with a persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway construction.  A 60 percent rating, 
was warranted when chronic bronchitis was severe with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
38 C.F.R. § 4.97, Code 6600 (1995).

On and after October 7, 1996, the disability has been 
evaluated pursuant to the criteria of Diagnostic Code 6846 
for sarcoidosis, which provides for the following ratings:  
Under 38 C.F.R. § 4.97, Diagnostic Code 6846, a 
noncompensable rating is provided for sarcoidosis manifested 
by chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  The next higher 
evaluation of 30 percent requires pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control warrants a 60 percent evaluation.  Cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment requires a 100 percent 
evaluation.  The note that follows in that code shows that 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Alternatively, the veteran may be rated under Diagnostic Code 
6600.  Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 10 
percent disability rating is warranted for chronic bronchitis 
for forced expiratory volume in 1 second of (FEV-1) of 71 to 
80 percent predicted, or; a ratio of forced expiratory volume 
in 1 second to forced vital capacity (FEV-1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for 
chronic bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or a FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) 
of 56 to 65 percent predicted.  In every instance, as in this 
case, where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).

C.  Analysis 

The Board has considered the provisions of Diagnostic Code 
6600 prior to October 7, 1996 which provided that a 
noncompensable rating was warranted for mild bronchitis with 
a slight cough, no dyspnea and a few rales.  In this regard, 
the medical evidence of record is equivocal on whether or not 
the appellant does suffer from slight dyspnea on exercise, 
but it clearly demonstrates no complaints of or findings of a 
considerable night or morning cough or of any bilateral 
rales. Therefore, a compensable evaluation would not be 
warranted under the provisions of Diagnostic Code 6600 prior 
to October 7, 1996.

Under Diagnostic Code 6846, a noncompensable rating is 
provided for sarcoidosis manifested by chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment.  The next higher evaluation of 30 
percent requires pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids. The veteran's sarcoidosis does 
not produce pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  The record indicates that the veteran takes 
no medication for his sarcoidosis.  On examination and 
pertinent testing, the veteran was without symptoms or 
physiologic impairment.  The veteran's sarcoidosis is in 
remission.  Therefore, a higher rating under Diagnostic Code 
6846 is not warranted.

Alternatively, a higher rating may be assigned under 
Diagnostic Code 6600 if the veteran's sarcoidosis is 
productive of the indicated criteria.  That is not the case 
here.  The veteran's FEV-1, and FEV-1/FVC readings do not 
reflect the impairment required for a compensable rating.  
Additional testing, presumably to include the DLCO findings 
was scheduled, but the appellant did not report.  As such, 
the decision is made on the evidence of record, which, as 
noted, shows no basis for a compensable rating.

Consideration is also afforded the visual pathology.  On the 
initial post-service examination, there was no visual 
impairment shown.  He was scheduled for a more recent 
examination, but did not report.  There is no other competent 
evidence on file that he has visual impairment to a degree 
that would warrant a compensable rating.

In view of the foregoing, the Board determines that the 
evidence preponderates against the claim and there is no 
doubt to be resolved. 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 53 (1990).  The post service VA 
examinations do not contain evidence showing any of the 
requisite clinical findings to meet the diagnostic criteria 
for assignment of a compensable evaluation under the 
pertinent diagnostic codes discussed above.  The evidence is 
far more probative than the veteran's own assertions 
concerning the degree of his impairment.

As noted above, the RO established service connection for 
sarcoidosis, with choroiditis, in a February 1993 rating 
decision.  Thereafter, the RO has (e.g., including the most 
recent June 2002 supplemental statement of the case) not 
evaluated the full service-connected disability in light of 
impairment resulting from vision impairment.  The visual 
impairment associated with the disability - choroiditis is 
evaluated pursuant to the criteria of 38 C.F.R. § 4.84a, 
Diagnostic Codes 6005.

Choroiditis, according to the criteria of Diagnostic Code 
6005, is rated based on the criteria of Diagnostic Code 6009 
for unhealed injury of the eye from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest- 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating is assigned during active pathology.  

VA examinations dated in 1997, 1998, and 2000, were silent as 
to any field loss or visual impairment associated with the 
service-connected sarcoidosis.  VA examination conducted in 
September 1992, noted visual field with no effective visual 
acuity.  Visual acuity was 20/20, bilaterally.  As noted, he 
failed to report for a recently scheduled exam.

Based on the evidence of record and the analysis above, it is 
the determination of the Board that the evidence 
preponderates against a separate compensable evaluation for 
the visual component of service-connected sarcoidosis.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's sarcoidosis causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  



II.  Entitlement to service connection for hypertension

A.  Factual Background 

A review of the service medical records show that in May 1975 
the veteran was seen with complaints of dizzy spells.  The 
assessment was probably secondary to hypertension.  At that 
time, the veteran's blood pressure reading was 150/92.  A 
three-day blood pressure check was completed with average 
blood readings of 137/94, 132/88, and 137/84.  In August 
1982, the veteran was seen with complaints of fatigue, 
excessive tiredness, and intermittent diarrhea.  He also 
reported the loss of his father, family concerns, and 
stressful work.  His blood pressure was 144/80, and a repeat 
blood pressure reading was 150/100.  The assessment was 
questionable etiology, questionable stress.  Follow-up blood 
pressure readings in August 1982 were 140/90, 122/82, 132/82, 
and 130/90.  These readings were noted to be normal.  The 
January 1989 report of medical examination indicated a blood 
pressure reading of 134/82.  

The veteran was accorded a VA examination in August 1992.  
His blood pressure was recorded as 130/87.  The examiner 
stated that high blood pressure was not found on examination.  

The veteran was accorded a VA examination in June 1995.  He 
reported that he experienced symptoms of high blood pressure.  
The veteran's blood pressure readings taken over a period of 
ten minutes were 130/105, 130/100, and 130/95.  The diagnosis 
was mild high blood pressure, untreated.  

B.  Pertinent Laws and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  Service connection may be established for an injury 
incurred in or aggravated by inactive duty training.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims (Court) case law, lay observation 
is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

C.  Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension.  
In this regard, the Board notes that, although the veteran 
did have one highly elevated blood pressure reading in August 
1982, of 150/100, the veteran was not diagnosed with 
hypertension as a result of that reading.  Subsequent 
readings were essentially normal.

Although the veteran's blood pressure was checked several 
times during his period of active service, the veteran was 
never diagnosed with hypertension during that time, and in 
fact does not appear to have been diagnosed with hypertension 
until July 1995, over three years after the veteran was 
separated from active duty service.  
The record reflects that the veteran had some blood pressure 
fluctuations during service, however, it does not appear that 
examiners concluded he had hypertension as no treatment 
regime was instituted during service and chronically elevated 
pressures were not recorded.  Moreover, the August 1992 VA 
examiner concluded that hypertension was not found.  

Considering all evidence of record, the Board finds that the 
preponderance of the evidence indicates that the veteran's 
hypertension was not incurred in, or aggravated by, service, 
and did not manifest within a year of the veteran's 
separation from active duty service.  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that he incurred 
hypertension during service. See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

III.  Entitlement to service connection for right leg 
shortening

A.  Factual background

A review of the service medical records reveals a notation 
for leg length discrepancy in January 1984.  The right leg 
was described as one half inch shorter than the left in 
January 1989.  In June 1990, the right lower extremity was 
ten centimeters shorter than the left.  The December 1991 
Medical Board addendum noted leg length discrepancy, left 
longer than the right.  No etiology could be discovered, 
however, it was most likely an unrecognized growth 
disturbance.  

The veteran was accorded a VA examination in December 1992.  
He complained of leg length discrepancy, approximately two 
centimeters.  Physical examination revealed no shortening of 
right or left leg when measured from the anterior iliac crest 
to the medial malleous and comparing the legs.  The apparent 
shortening was due to pelvic tilt.  There was a notation that 
discrepancy in leg length was congenital.  The diagnosis was 
no true shortening of right or left leg.   

The veteran was accorded a VA examination in June 1995.  He 
reported that he was told that he walked funny and throughout 
his military career that he had a shortening of his right 
leg.  He wore a half-inch heel support in his right shoe.  
The measurement of the left and right leg from the anterior 
superior iliac crest to the medial malleolus was 39 inches.  
The examination revealed that the legs were exactly equal in 
length, but on visualization there was a pronounced pelvic 
tilt.  The diagnosis was residual lumbosacral strain with 
pelvic tilt, but leg lengths were exactly equal at 39 inches.  

During his May 1995 personal hearing, the veteran testified 
that during service he was treated for low back pain due to 
right leg shortening.  He was provided a half-inch lift.  He 
experienced pain and limited motion in the right leg.  

B.  Pertinent Laws and Regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability. In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Service connection 
presupposes a diagnosis of a current disease.  See Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Congenital or developmental defects such as developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation concerning service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

C.  Analysis

After having considered the medical and other evidence of 
record, the Board concludes that right leg shortening has not 
been medically demonstrated currently.  Hickson element (1) 
is therefore not met as to this issue, and the veteran's 
claim fails on that basis.

The Board bases it conclusion on the report of a VA 
examination conducted in December 1992, which found no true 
shortening of the right leg.  This conclusion was based on a 
complete review of the evidence in the claims file and the 
results of the clinical-orthopedic examination.  The examiner 
stated that there was no shortening of the right or left leg 
when measured from the anterior iliac to the medial malleolus 
and comparing the legs.  He further stated that the apparent 
shortening of the right leg was due to pelvic tilt.   
Moreover, a VA examination conducted in June 1995, diagnosed 
residual lumbosacral strain with pelvic tilt, but leg lengths 
were exactly equal at 39 inches.  

As the record currently stands, there is no other competent 
medical-opinion evidence of record, which rebuts the clinical 
findings on the post service VA examinations.  To the extent 
that the veteran himself is attempting to provide a 
diagnosis, it is well-established that the veteran, as a 
layperson without medical training, is not qualified to 
render medical opinions, and his opinion is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

As described in the law and regulations section above, 
service connection may not be granted for congenital defects 
including developmental defects such as growth disturbance.  
To the extent that the veteran is attempting to establish 
service connection for a congenital defect, his claim fails 
as a matter of law.

In short, in the absence of a current disability, as shown by 
the medical evidence in this case, the veteran's claim of 
entitlement to service connection for right leg shortening 
may not be granted.  The Board additionally observes that in 
the absence of a current disability, Hickson element (3), 
medical nexus is necessarily lacking also.

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim.  The benefits sought on appeal are accordingly denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable evaluation for 
sarcoidosis is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for right leg shortening is 
denied.  


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



